Exhibit 10.1

 

AMENDMENT TO REINSURANCE AGREEMENT

 

                THIS AMENDMENT TO REINSURANCE AGREEMENT (this “Amendment”),
effective December 1, 2007, is by and between American Heritage Life Insurance
Company (“Ceding Company”) and Allstate Life Insurance Company (“Reinsurer”).

 


RECITALS

 

                WHEREAS, Ceding Company and Reinsurer’s predecessor, Columbia
Universal Life Insurance Company (“CUL”), entered into that certain Reinsurance
Agreement, dated as of February 1, 1998 (the “Agreement”), and CUL transferred
and assigned all of its rights, duties, obligations and liabilities under the
agreement to Reinsurer effective June 30, 2004 pursuant to a Novation and
Assignment Agreement dated July 26, 2004.

 

                WHEREAS, Ceding Company and Reinsurer desire to make certain
amendments to the Agreement as more particularly described herein.

 


AGREEMENT

 

                NOW, THEREFORE, for good and valuable consideration and for the
mutual covenants set forth below, the parties hereto, intending legally to be
bound, hereby agree as follows:

 

1.                                       Ceding Company and Reinsurer hereby
agree to insert the following to Section 5. Premium Payments and Section 6.
Claims Services respectively:

 

5.3              Ceding Company shall pay premiums to Reinsurer no less
frequently than quarterly and within 90 days of receipt from insured.

 

6.4               Not withstanding the above, Reinsurer shall pay claims to
Ceding Company no less frequently than quarterly and within 90 days of final
determination and notification to Reinsurer of claim amount.

 

2.                                       Unless expressly modified by this
Amendment, the terms and conditions of the Agreement remain unchanged and in
full force and effect.

 

3.                                       This Amendment shall be binding on the
parties hereto, including their successors and assigns.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first set forth above.

 

AMERICAN HERITAGE LIFE INSURANCE COMPANY

 

By:

/s/Samuel H.Pilch

 

 

Name:

Samuel H. Pilch

Title:

Group Vice President

 

 

ALLSTATE LIFE INSURANCE COMPANY

 

 

By:

/s/Samuel H.Pilch

 

Name:

Samuel H. Pilch

Title:

Group Vice President and Controller

 

 

 

1

--------------------------------------------------------------------------------

 